FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICARDO LUNA-DOMINGUEZ,                          No.   15-16202

               Plaintiff-Appellant,              D.C. No. 2:14-cv-00292-GMN-
                                                 CWH
 v.

BRIAN E. WILLIAMS; et al.,                       MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Nevada state prisoner Ricardo Luna-Dominguez appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process and equal protection claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

       The district court properly granted summary judgment on Luna-

Dominguez’s due process claim because Luna-Dominguez failed to raise a genuine

dispute of material fact as to whether some evidence supported the disciplinary

decision. See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of

due process are satisfied if “some evidence” supports the disciplinary decision).

       In his opening brief, Luna-Dominguez fails to address how the district court

erred in granting summary judgment on his equal protection claims and thus this

issue is waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim. . . .”).

       AFFIRMED.




                                          2                                   15-16202